DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 9, 14 and 16 are objected to because of the following informalities:  
Claims 1, 9 and 16, line 1, “PBC” should be changed to --PCB--. 
Claim 14, line 6 “or” should be changed to --of--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 7, 9, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Poo et al. (us 7,285,850) hereafter Poo.
Regarding claim 1, Poo discloses, a printed circuit board (PCB) external device connector comprising: a PCB board connector portion 10D (fig. 15), 10C, 10D (fig. 18) made of a series of castellated orifices 40 formed adjacent to a corner of two PCB board edges (of) 112, 14 (figs. 3, 4, 18) that intersect to form said corner on a PCB 10, said castellated orifices having sides 31 (figs 3-5, 15, 20-22) that are plated with a conductive metal, and connected to conductive traces 28 formed on said PCB 10; a PCB adapter connector portion 82 (fig. 18) having a series of pins 88 matingly engageable with said series of castellated orifices 40 (see figs. 17, 18).  
Regarding claim 2, Poo discloses, said series of castellated orifices and said series of pins are both oriented into a right angled configuration.  
Regarding claim 3, Poo discloses, said PCB adaptor connector series of pins consists of electrically conductive cylindrical pins.  
Regarding claim 6, Poo discloses, said PCB adapter connector portion 82 consists of: a first planar, etched wiring board 10A, a second planar, etched wiring board 10B held in a parallel spaced configuration from said first planar, etched wiring board by said series of pins 88.  
Regarding claim 7, Poo discloses, said first planar, etched wiring board has a first series of penetrations 40 formed therethrough in a first pattern (in length direction); and said second planar, etched wiring board has a second series of penetrations 40 formed therethrough in a second pattern (in width direction); and wherein said first pattern is larger than said second pattern.  
Regarding claim 9, Poo discloses a printed circuit board (PBC) external device connector comprising:  a PCB board connector portion10D (fig. 15), 10C, 10D (fig. 18), made of a series of castellated orifices 40 formed on at least one PCB board edge (of) 112, 14 (figs. 3, 4, 18) on a PCB 10, said castellated orifices 40 having sides 31 (figs 3-5, 15, 20-22) that are plated with a conductive metal, and connected to conductive traces 28 formed on said PCB 10; a PCB adapter connector portion 82 (fig. 18) having a series of pins 88 matingly engageable with said series of castellated orifices 40 (see figs. 17, 18).  
Regarding claim 10, Poo discloses said PCB adaptor connector series of pins consists of electrically conductive cylindrical pins. 
Regarding claim 13, Poo discloses said PCB adapter connector portion 82 consists of: a first planar, etched wiring board 10A, a second planar, etched wiring board 10B held in a parallel spaced configuration from said first planar, etched wiring board by said series of pins 88. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 5, 11, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poo.
Regarding claims 4, 5, 11 and 12, Poo discloses all the claimed limitations except for said electrically conductive cylindrical pins are non-linear, and wherein said electrically conductive cylindrical pins are not parallel to each other.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said electrically conductive cylindrical pins are non-linear, and wherein said electrically conductive cylindrical pins are not parallel to each other, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70 in order to accommodate within the area available within the connector or on PCB.
Regarding claim 16, Poo discloses, a printed circuit board (PCB) external device connector comprising: a PCB board connector portion 10D (fig. 15), 10C, 10D (fig. 18), made of a series of castellated orifices 40 formed on a section; said castellated orifices 40 having sides that are plated with a conductive metal, and connected to conductive traces 28 formed on said PCB 10; 
a PCB adapter connector portion 82 (fig. 18) having a series of pins 88 matingly engageable with said series of castellated orifices 40 (see figs. 17, 18).  
However, Poo, does not discloses the shape of the section is a periphery arc on a round or oval PCB.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the shape of the section is a periphery arc on a round or oval PCB, since applicants have presented no explanation that these particular configurations of the shape of the section is significant or anything more than one of numerous configurations a person of ordinary skill in the art would find obvious for the purpose of accommodate within or on the given shape of the printed circuit board and the connector housing.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter
Claims 8, 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the prior art of record does not disclose or teaches, 
said first planar etched wiring board has a series of flexible fingers, 
each with one of a penetration formed thereon from said first series of penetrations as required in combination with other limitations of this claim.  
Regarding claim 14, the prior art of record does not disclose or teaches, 
said series of pins extend between first series of penetrations on said first planar etched wiring board and said second series of penetrations on said second planar etched wiring board as required in combination with other limitations of this claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831